Case 2:08-cr-00042-DBH Document 423 Filed 09/23/20 Page 1 of 3               PageID #: 2107




                          UNITED STATES DISTRICT COURT

                                  DISTRICT OF MAINE


    UNITED STATES OF AMERICA,                   )
                                                )
                                                )
                                                )
    V.                                          )   CRIMINAL NO. 2:08-CR-42-DBH-01
                                                )
    FREDERICK GATES,                            )
                                                )
                             DEFENDANT          )


         DECISION AND ORDER ON MOTION FOR COMPASSIONATE RELEASE


           The defendant Frederick Gates has moved for compassionate release from

FCI Fort Dix. Def.’s Mot. (ECF No. 420).1

           In 2010, I sentenced Gates to 20 years in prison for a crack cocaine

trafficking conspiracy (ECF No. 321). That sentence was affirmed on appeal (ECF

No. 358).        In 2015, I reduced the sentence to 235 months on account of

retroactive Guideline changes (ECF No. 381). In 2019, I reduced the sentence to

193 months on account of the First Step Act (ECF No. 414). According to the

Bureau of Prisons website, Gates is due to be released August 2021. See Find

an Inmate, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (search

for BOP register number “05035-036”) (last visited Sept. 23, 2020).

           Gates says he is now 47 years old, has served 12-1/2 years of his sentence,

is currently in the RDAP program, and has hypertension. Def.’s Reply at 1 (ECF


1In July 2020, Gates requested relief from the Warden and was denied (ECF Nos. 420-1, -2), so
his request was made more than 30 days before this motion, as the statute requires. See 18
U.S.C. § 3582(c)(1)(A).
Case 2:08-cr-00042-DBH Document 423 Filed 09/23/20 Page 2 of 3                PageID #: 2108




No. 422). The CDC says that people with hypertension (high blood pressure)

“might be at an increased risk of severe illness from COVID-19” (emphasis

added).2 When they filed their written papers, the Government and Gates agreed

that FCI Fort Dix had no inmates or staff who were positive for COVID-19. See

Gov’t’s Resp. at 4 (ECF No. 421); Def.’s Reply at 1 (ECF No. 422). According to

the most recent BOP information, COVID-19 Cases, Federal Bureau of Prisons

(last updated Sept. 22, 2020), https://www.bop.gov/coronavirus/, FCI Fort Dix

now has one inmate and no staff who are positive.

       Judge Woodcock of this District has laid out in detail the criteria for

judicial   compassionate       release    under    the   First   Step    Act,   18    U.S.C.

§ 3582(c)(1)(A).    See, e.g., Order on Mot. for Compassionate Release, United

States v. Nygren, No. 1:16-cr-00106-JAW, 2020 WL 4208926, at *4-5 (D. Me.

July 22, 2020) (ECF No. 111). I will not repeat them all, but focus on the one

that is relevant to Gates: Do “extraordinary and compelling reasons warrant” the

reduction Gates seeks? 18 U.S.C. § 3582(c)(1)(A)(i).

       Gates is justifiably afraid of COVID-19. That is a given.

       But as multiple circuits have explained, the “generalized fear of contracting

COVID-19” does not on its own “demonstrate an extraordinary and compelling

reason for granting compassionate release.”                United States v. Urrabazo-

Maldonado, No. 20-3727, 2020 U.S. App. LEXIS 29873, at *4-5 (6th Cir.

Sept. 17, 2020) (citing United States v. Raia, 954 F.3d 594, 597 (3rd Cir. 2020),

which observed that “the mere existence of COVID-19 in society and the


2CDC, People with Certain Medical Conditions, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html (last visited Sept. 22, 2020).
                                                                                            2
Case 2:08-cr-00042-DBH Document 423 Filed 09/23/20 Page 3 of 3     PageID #: 2109




possibility that it may spread to a particular prison alone cannot independently

justify compassionate release”). The facts that FCI Fort Dix now has one inmate

who is positive for the virus and that Gates’s hypertension “might” place him at

increased risk do not alter that conclusion.

      Gates’s condition and situation at FCI Fort Dix do not meet the standard

of “extraordinary and compelling reasons.”

      I therefore DENY Gates’s motion for compassionate release.

      SO ORDERED.

      DATED THIS 23RD DAY OF SEPTEMBER, 2020

                                             /S/D. BROCK HORNBY
                                             D. BROCK HORNBY
                                             UNITED STATES DISTRICT JUDGE




                                                                               3
